Citation Nr: 1122412	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-42 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for squamous cell cancer below the knee, to include as secondary to herbicide exposure. 

2.  Entitlement to an effective date earlier than September 22, 2009, for the award of a 70 percent rating for major depressive disorder and chronic posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1971 to February 1972, with service in Vietnam from June 1971 to February 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Louisville, Kentucky, Regional Office (RO).  In a February 2009 rating decision, the RO granted service connection for a major depressive disorder, assigning a 30 percent disability evaluation effective from the date of claim for that disorder, September 18, 2007.  Entitlement to service connection for squamous cell cancer below the knee was denied.  Entitlement to service connection for PTSD was also denied on the basis that a confirmed diagnosis of that disorder had not been shown.  In an October 2009 rating decision, the RO granted service connection for PTSD and recharacterized the Veteran's service-connected psychiatric disorder as major depressive disorder and chronic PTSD, increasing the disability rating from 30 percent to 70 percent effective from September 22, 2009.  The Veteran has perfected an appeal of the effective date of the 70 percent disability rating as well as an appeal of the denial of service connection for squamous cell cancer below the knee.  


FINDINGS OF FACT

1.  The Veteran had verified service in the Republic of Vietnam.

2.  The Veteran's squamous cell cancer was not shown in service and has not been shown by competent evidence to be related to an injury or disease incurred in service, to include presumed exposure to Agent Orange herbicides.

3.  The Veteran's service-connected major depressive disorder and chronic PTSD was not manifested by an occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood earlier than September 22, 2009.


CONCLUSIONS OF LAW

1.  Squamous cell cancer is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an effective date earlier than September 22, 2009, for the award of a 70 percent rating for major depressive disorder and chronic PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim for PTSD in September 2007 and for skin cancer below the knee in November 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in November 2008 and April 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a statement of the case (SOC) was issued in May 2010 for an earlier effective date for PTSD, and a supplemental statement of the case (SSOC) was issued in October 2010 for skin cancer below the knee.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  Where applicable, the claimant must be notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The requirements outlined in Dingess were addressed in a November 2008 letter to the Veteran.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service personnel records and post-service VA and private treatment records pertaining to his claims have been obtained and associated with his claims file.  He has also been provided with VA medical examinations to assess the current nature and extent of his service-connected major depressive disorder and chronic PTSD.  

The Board notes that the Veteran was not provided a VA medical examination and opinion to assess the current nature and etiology of skin cancer.  However, VA need not conduct an examination with respect to the claim of entitlement to service connection for skin cancer, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met in this case because there is no competent evidence providing any indication that skin cancer is related to service.  Therefore, a VA examination to evaluate this claimed disability is not warranted.

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Service Connection- Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2010).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).

Earlier Effective Date- Law and Regulations

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(b)(2)(r) (2010).  

The effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  When a claim has been filed that meets regulatory requirements an informal request for reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (failure to fulfill duty to assist cannot be basis for CUE even when medical record that RO erroneously failed to obtain later formed basis for award of service connection when RO obtained record).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Factual Background and Analysis

Skin Cancer

The Veteran contends that he developed a skin condition as a result of an in-service event, specifically Agent Orange exposure which ultimately led to his squamous cell skin cancer of the right lower leg.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal must be denied.

The Veteran's service treatment records, including his December 1970 service induction examination and February 1972 separation examination reports, reflect normal skin findings. 

An October 2008 VA surgery note reports the Veteran had a biopsy of a lesion of the pretibial right lower leg.  The diagnosis was squamous cell skin cancer right lower leg, with residual tumor. 

Exposure to Agent Orange is conceded, as service personnel records show that the veteran did serve in the Republic of Vietnam during active service.  In this case, the Veteran's diagnosed skin disabilities are not classified as one of the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2010).  Consequently, the Veteran's claim cannot be granted on this basis.  However, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

In this case, service treatment records do not reveal any findings, diagnosis, or treatment of a chronic skin disorder, to include squamous cell cancer, during active service.  Objective medical findings of a skin disability are first shown in 2008, more than 35 years after separation from active service and cannot be presumed to have been incurred during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent evidence, including medical opinions, establishing or even suggesting a nexus or medical relationship between a current skin disorder diagnosed post-service and events during the Veteran's active service, including herbicide exposure.  Further,  neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.  Consequently, the Board finds that entitlement to service connection for squamous cell cancer is not warranted.

In connection with the claim, the Board also has considered the assertions the Veteran has advanced on appeal.  However, the Veteran cannot establish a service connection claim on the basis of his assertions, alone.  While the Board does not doubt the sincerity of the Veteran's belief that his current skin disability is associated with military service, this claim turns on a medical matter--the relationship between current disability and service.  Questions of medical diagnosis and causation are within the province of medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson lacking the appropriate medical training or expertise, the veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, this assertion in this regard simply does not constitute persuasive evidence in support of the claim for service connection.

For the foregoing reasons, the claim for service connection for squamous cell cancer must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine in this decision.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Date for a 70 Percent Disability Rating for Major Depressive Disorder and Chronic PTSD

The Veteran was granted service connection for major depressive disorder in a February 2009 RO decision due to confirmed combat stressors and a September 2008 VA examination.  The effective date assigned was September 18, 2007, the date of the Veteran's claim.  In an October 2009 decision, based upon the results of a September 2009 VA examination that confirmed the diagnosis of PTSD the RO recategorized the Veteran's disability as major depressive disorder to include chronic PTSD and assigned a 70 percent disability rating effective September 22, 2009.  The Veteran argues that this symptomatology which warranted a 70 percent disability rating in 2009 is the same as when he originally filed his service connection claim in 2007;and that therefore, his 70 percent disability rating should go back to his original date of claim.  The Board finds that the preponderance of the objective evidence of record is against that assertion. 

The Veteran's service treatment records, including his December 1970 service induction and February 1972 separation examination reports, reflect normal psychiatric findings. 

In an April 2008 VA progress note, the Veteran reported flashbacks to war. 
 
In VA progress notes dated in August and September 2008, the examiners noted the Veteran was alert and oriented to time, place, person and situation, had no suicidal or homicidal ideation, was dressed neat and well groomed, and had normal and bright affect.

During a September 2008 VA examination, the Veteran reported he was depressed and had no interest in socializing since the death of his son.  He reported that he spends weekends with his girlfriend in quiet time together talking and watching television.  He also reported they occasionally go out to dinner and movies, and sometimes her three daughters come along as well.  He denied any history of suicide attempts, violence, or assaultiveness.  Upon examination, the examiner reported that the Veteran was clean, neatly groomed, and casually dressed with unremarkable psychomotor activity, spontaneous speech, cooperative, friendly and attentive attitude, appropriate affect, depressed mood, intact attention, orientation to person, time and place, unremarkable thought process, unremarkable thought content, average intelligence, good impulse control, and normal memory.  There were no findings of delusions, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, or problems with activities of daily living.  The diagnosis was major depressive disorder with an assigned GAF score of 60. 

In VA progress notes dated in October 2008 and May 2009, the examiners noted he was alert and oriented to time, place, person and situation, had no suicidal or homicidal ideation, was dressed neat and well groomed, and had normal and bright affect.

During a September 2009 VA examination, the Veteran reported anger, avoidance of thoughts, feelings, or conversation associated with the trauma, depression, difficulties concentrating, distrust of others, feelings of guilt, hyperstartle response, hypervigilance, increased irritability, memory difficulties, recurrent and intrusive memories, sleep disturbance, nightmares, social withdrawal, suicidal ideation without plan, and tearfulness.  Upon mental status examination, the examiner found that the Veteran was alert and oriented to person, place, and time, his speech was clear, coherent, and of normal rate and volume, and his thought processes showed no unusual ideation, signs or symptoms of any formal thought disorder.  He denied auditory and visual hallucinations, as well as homicidal ideations.  He continued to experience suicidal ideations.  There were no findings of delusions.  Immediate verbal memory and delayed verbal memory suggested mild inefficiencies.  His judgment showed no impaired ability to manage daily living activities to make reasonable life decisions.  Cognitive functions were grossly intact, and his affect appeared to be depressed with "very emotional, sad" mood.  The examiner noted that the Veteran's current symptoms have had severe impairment in recreation, no impairment in personal hygiene, severe impairment in social/interpersonal relationship, no impairment in family relationships, and severe impairment in occupation/career.  The diagnoses were major depressive disorder and mild PTSD.  The examiner assigned a GAF score of 60-51, moderate symptoms or moderate difficulties in social, occupational, or school functioning. 

Analysis

Based on the evidence of record, the Board finds that during the time prior to September 22, 2009, the Veteran's service-connected major depressive disorder and chronic PTSD was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During that time, the Veteran had a relationship with a girlfriend, and his VA mental health treatment notes continually found thought processes, speech, and judgment within normal limits.  It was not until the September 2009 VA examination that the Veteran was found to have severe impairment in social and occupational functioning. 

Prior to September 22, 2009, there was no probative evidence of such symptoms such as stereotyped speech, difficulty in understanding complex commands, retention of only highly learned material, or impaired judgment and abstract thinking warranting an assignment of 50 percent rating.  Nor was there probative evidence of symptoms such as obsessional rituals, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or a persistent danger of hurting self or others warranting a 70 percent rating.  

The GAF lowest score of record during this time was 60.  The Board finds that that this GAF score is consistent with the reported symptomatology-to include moderate social impairment-and, thus, is also consistent with no greater impairment than that contemplated by the initial 30 percent rating assigned.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment was shown to be consistent with a 30 percent rating during the time period prior to September 22, 2009.  Critically, it was not until the September 22, 2009 examination that post-traumatic stress disorder and the symptomatology associated with that disorder (i.e., anger, avoidance of thoughts, feelings, or conversation associated with the trauma, depression, difficulties concentrating, distrust of others, feelings of guilt, hyperstartle response, hypervigilance, increased irritability, memory difficulties, recurrent and intrusive memories, sleep disturbance, nightmares, social withdrawal) were first confirmed on objective examination.  Just as importantly, it was not until this examination that the first evidence of suicidal ideation was manifested.  And finally, it was not until this examination that the Veteran's psychiatric disorder was described as severe.  

The foregoing analysis makes clear that the objective disability picture associated with the Veteran's service-connected major depressive disorder with chronic PTSD did not meet or approximate the level of occupational and social impairment contemplated for a disability rating in excess of the 30 percent rating assigned prior to September 22, 2009.  Thus, the Board must conclude that the preponderance of the evidence is against the assignment of an effective date earlier than September 22, 2009, for the award of a 70 percent rating for service-connected major depressive disorder and chronic PTSD.  The appeal must be denied on that basis.

ORDER

Entitlement to service connection for squamous cell cancer below the knee, to include as secondary to herbicide exposure is denied. 

Entitlement to an effective date earlier than September 22, 2009, for the award of a 70 percent rating for major depressive disorder and chronic PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


